SUMMARY ORDER
Plaintiff-Appellant Jeffrey Johnson, an attorney in the Office of Chief Counsel of the Internal Revenue Service (IRS), brought a series of claims against the United States and individual defendants, alleging various employment abuses. The essence of Johnson’s action is that IRS officials maliciously denied him two promotions that he believes to be mandatory. With respect to his statutory and common law claims, we affirm substantially for the reasons given by the district court. And to the extent that there are claims of a constitutional nature embedded in his complaint, Johnson has failed, even under the liberal pleading standards set forth in Swierkiewicz v. Sorema N.A., 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002), to state a valid constitutional claim. See Tiltti v. Weise, 155 F.3d 596, 602 (2d Cir.1998). Finally, the district court properly denied Johnson’s motion for a default judgment. We have considered all of appellant’s claims and find them to be meritless. Accordingly, we AFFIRM the judgment of the district court.